—Appeal from an order of the Supreme Court, Monroe County (Matthew A. Rosenbaum, J.), entered February 22, 2016. The order, inter alia, granted the cross motion of plaintiff for summary judgment.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on August 9 and 10, 2016, and filed in the Monroe County Clerk’s Office on August 11, 2016,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present—Centra, J.P., Carni, NeMoyer, Curran and Troutman, JJ.